 In the MatterofEMPIREMININGCOMPANYandUNITEDMINEWORKERS OF AMERICA, DISTRICT#23, AFFILIATED WITHTHEC.I.O.and PROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT#5,AFFILI-ATED WITHTHE A. F. OF L.,PARTY TO THE CONTRACTIn the Matter ofEMPIRE MININGCOMPANYandUNITED MINE WORK-ERS OF AMERICA,DISTRICT#23, AFFILIATED,WITHTHE C. I. O.Cases Nos. C-1404 and R-160., respectively.DecidedNovember 13, 1939Coal Mining Industry-Settlement :stipulation providing for compliance withtheAct, including disestablishment of company-dominatedunion-Order :entered onstipulation-Investigation of Representatives:stipulated;respondentrefuses to recognize either of rival labor organizations unless certified by theBoard-Unit Appropriate for Collective Bargaining:stipulated:allpersonsemployed as production employees in the pit mine and the strip mine of therespondent near Mannington,Kentucky,excluding superintendents,mine fore-men, section foremen, room bosses, face bosses, top bosses, entry bosses, elec-tricians in a supervisory capacity,all other supervisory employees,and "guards"or"watchmen"-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr. David D. Terhune,of Mannington,Ky., for the respondent.Mr. Ed. J. Morgan,ofMadisonville, Ky., andMr. Earl E. Houck,of Washington, D. C., for the United.Mr. John R. Kane,of Springfield,Ill., for theProgressive.Mr. Langdon WestandMissMargaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliatedwith the Congress ofIndustrialOrganizations, herein called the United, the NationalLabor Relations Board, herein called the Board, by theRegionalDirector for the Eleventh Region (Indianapolis, Indiana),issued17 N. L.R. B., No. 46.558 EMPIRE MINING COMPANY559its complaint 1 dated October 20, 1939, against Empire Mining Com-pany,Mannington, Christian County, Kentucky, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section 8(1),. (2), and (3) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint accompanied bynotice Of hearing—was duly served upon the respondent,, the United,,.and Progressive Mine Workers of America, District #5, affiliatedwith the American Federation of Labor, herein called the Progres-sive.The respondent did not file an answer to the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20, 1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, Article III, Section 10 (c) (2), and Article II, Section36 (b), of the National Labor Relations Board Rules and Regula-tions-Series. 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice and further ordered that thetwo cases be consolidated. 2On October 23, 1939, the respondent, theUnited, the Progressive, and counsel for the Board entered into astipulation in settlement of the case subject to the approval of theBoard.This stipulation provides as follows :Empire Mining Company, hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated withtheCongress of Industrial Organizations, hereinafter some-times called the United; the Progressive Mine Workers ofAmerica, District #5, affiliated with the American Federationof Labor, hereinafter sometimes called the Progressive ; andArthur R. Donovan, Regional Attorney for the Eleventh Regionof the National Labor Relations Board, Colonel C. Sawyer andRobertD.Malarney,Attorneys,NationalLaborRelationsBoard, hereinafter sometimes called the Board, hereby stipulateand agree that :IUpon amended charges duly filed by the United on August 30,1939, the National Labor Relations Board, by its Regional Di-tAlthough this case had been consolidated with several others by orders of the Boarddated August 9, 1937,May 3, and July 17, 1939,respectively,these orders of consolidationwere revoked by the Board's order dated October 20, 1939.2The name of Robert Nance was incorrectly inserted in the caption of the complaintcase in the order of consolidation. 560'DECISIONSOF NATIONAL LABOR RELATIONS BOARDrector for the Eleventh Region, acting pursuant to* authoritygranted in Section 10(b) of the National Labor Relations' Act(49 Stat. 449), hereinafter sometimes called the Act, and pursu-ant to authority granted by the Board's Rules and Regulations,Series 2, Article II, Section 5, issued its Complaint on the 20thclay of October 1939, against the Respondent.II'Upon a Petition duly filed by the United on October' 18,1939, the Board, on October 20, 1939, directed that an investi-gation of bargaining representatives be made pursuant 'to Sec-tion 9 (c) of the Act.Upon authorization by the Board, theRegional Director for the Eleventh Region, issued notice ofhearing on October 20, 1939. In the petition filed by the United,itwas stated that both the United and the Progressive claim tohave been designated as collective bargaining representative byemployees in the unit alleged in said petition to be appropriate,and the United and the Progressive are each a party to said pro.ceeding instituted by said petition by virtue of the Board's Rulesand Regulations, Series 2, Article III, Section 3.IIIThe Respondent,the United,and the Progressive withdraw allmotions and other pleadings filed by them in theproceedingsherein, except that the United does not withdraw the amended"charges and the petition hereinbefore mentioned in Articles Iand II of this:stipulation.IVThe Respondent,the United,and the Progressive hereby waivetheir right to a hearing or hearings in these cases and allparties expressly agree that the:amended charges filed. on August,30, 1939, the complaint and the notice of hearing issued on'Octo-'ber 20, 1939,the petition filed by the United on October 18, 1939,the Order of the National.Labor Relations Board directing aninvestigation and the notice of hearing pursuant to this Orderfor investigation,and this stipulation,may be introduced in therecord in the proceedings herein, byfiling withthe Chief TrialExaminer of the National Labor Relations Board at.Washing-ton, D. C.V ..The Respondent,theUnited,and' the Progressive hereby.acknowledge due service of the complaint and notice of hearingand of the petition and notice of hearing.pursuant to the Board's EMPIRE MINING COMPANY561:Order directing investigation and hearing and expressly waiveany right or privilege which they may have for ten (10) daysnotice of hearing and to the holding of a hearing or hearings inthese cases and also waive any right or privilege which they mayhave to the making of findings of fact and conclusions of law bythe Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein and stip-ulates and agrees that it is engaged in interstate commerce withinthe meaning of Section 2 (6) and(7) of the Act.VIIThe United, the Progressive, and the Independent Miners'Union, are, each and all of them, labor organizations within themeaning of Section 2 (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is void andof no effect; provided, however, that nothing in this stipulationshall preclude the Respondent from hereafter making an agree-ment with the Progressive or any other labor organization- (notestablished, maintained or assisted by any action defined _ in theNational Labor Relations Act as an unfair labor practice) requir-ing, as a condition of employment, membership therein, if. suchlabor organization is the representative of the employees as pro-vided in Section 9 (a) of the Act. It is further agreed that theRespondent will not recognize the Progressive or any other labororganization as the exclusive representative of its- employees untiland unless such labor organization is certified by the Board assuch exclusive representative in the manner hereinafter provided.IX.It is hereby stipulated and agreed that all persons employedas production employees in Respondent's pit mine and strip minenearMannington, Kentucky, excluding superintendents, mineforemen, section foremen, room bosses, face bosses, top bosses,entry bosses, electricians in a supervisory capacity, all othersupervisory employees, and "guards"' or "watchmen," constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDXIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated byemployees in the unit set forth above as representative forpurposes of collective bargaining, within the meaning of theAct, and in that Respondent refuses to recognize either theUnited or the Progressive as the exclusive representative of allthe employees in said unit until and unless the Board has madea certification pursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by theBoard.andsshall be-.conducted::in accordance with, and pursuantto the Act, the Board's Rules and Regulations, and decisions ofthe Board in representation cases.The election shall be for thepurpose of determining whether the eligible employees desire tobe represented for the purposes of collective bargaining by theUnited, the Progressive, or by neither.The employees eligibleto vote in this election shall be all the employees in the appro-priate unit set forth in Article IX, above, on the payroll of theRespondent one week preceding issuance of a Direction of Elec-tion pursuant to this Article.This stipulation and the ElectionReport filed on the results of the election shall constitute compe-tent evidence upon which the Board may make a certificationpursuant to Section 9 (c) of the Act.XIIUpon the basis of the amended charges filed by the Unitedon August 30, 1939, the complaint herein and this stipulation,the Respondent expressly consents to the issuance by the NationalLabor Relations Board of an Order to the following effect :ORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Empire Mining Com- EMPIRE MINING COMPANY563pany, Mannington, Kentucky, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activity for the purposes, of collective bargaining or,other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(b)Discouraging membership in the United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees,or encouraging membership in the Progressive Mine Workers ofAmerica, District #5, affiliated with the American Federationof Labor, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or inany other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employ-ment ;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering withthe formation or administration of any other labor organizationof its employees, or contributing support to any such labororganization ;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment;2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act;(a)Withdraw and continue to withhold all recognition ofthe Independent Miners Union as a representative of any of itsemployees for the purpose of collective bargaining with theRespondent in respect to rates of pay, wages, hours of employ-ment, and other terms or conditions of employment, and com-pletely disestablish the Independent Miners Union as such repre-sentative ;(b) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of sixty (60)consecutive days or for the period until the Board issues its cer-tification in Case No. XI-R-238 whichever period proves to 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe of shorter duration, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid; these notices shall con-tain-the substance of the Order, but need not be in the exactlanguage thereof ;(c)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been takento.comply with said Order.XIIIThe Respondent hereby consents to the entry by an appropri-ateUnited States Circuit Court of Appeals, upon applicationby the Board, of a decree enforcing an Order of the Board asherein set forth in Article XII, above, and hereby waives furthernotice of the application for such decree.The United and theProgressive expressly waive any right or privilege to contest theentry, of this decree by an appropriate Circuit Court of Appealsand hereby waive further notice of application for entry thereof.XIVWherever the facts, spelling of names, titles or other materialand documents in the record of these proceedings shall appearinconsistentwith the names, titles or other material set outand made part of this stipulation, the spelling of names, titlesand other material in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board.If this stipulation is not approved, by theBoard, it shall be of no force and effect and shall not be used asevidence against the parties hereto in any subsequent proceedingherein.XVIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipulationin any respect.On November 10, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board. EMPIRE MINING COMPANY565Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following:FINDINGS OF FACT1.THE.BUSINESS OF THE RESPONDENT $The respondent, a Kentucky corporation with its principal officeand place of business in or near Mannington, Christian County,Kentucky, is engaged at a place of business in Christian County,Kentucky, called the Christian CountyMine,in the mining, sale, anddistribution of coal.The respondent, in the course and conduct of its business, has con-tinuously caused a substantial quantity of coal, consisting of morethan 87 per cent of the products mined, sold, and distributed by it,to be supplied, delivered, and transported in interstate commercefrom its Christian County Mine- in the State of Kentucky.For theperiod from January 1 to November 30, 1938, the respondent produced26,163 tons of coal at its Christian County Mine.The respondentagreed that it is engaged in interstate commerce within the meaningof the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Workersof America, District #5, affiliated with the American Federation ofLabor; and Independent Miners Union, are labor organizations asdefined in Section 2 (5) of the Act.HI. THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in said unituntil and unless the Board has made a certification pursuant toSection 9 (c) of the Act, and that therefore a question has arisenconcerning representation of the employees of the respondent.8The facts set forth in this section are based upon allegations in the complaint admittedby the respondent. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed as production employees in the pit mine and thestripmine of the respondent near Mannington, Kentucky; excludingsuperintendents,mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians in a superviory capacity,all other supervisory employees, and "guards" or "watchmen," con-stitute a unit appropriate for the purposes of collective bargaining,and that such-unit will insure to the said-employees the full benefit oftheir right to self-organization and collective bargaining and willotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot. In accordance with theterms of the stipulation, we find that the employees eligible to vote inthe election shall be all employees in the appropriate unit on the payroll of the respondent 1 week preceding the issuance of the Directionof Election,infra.Upon the basis of the above findings of fact and the stipulation,and upon the entire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Empire Mining Company, Mannington,Christian County, Kentucky, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.3.All persons employed as production employees in the pit mineand the strip mine of the respondent near Mannington, Kentucky, EMPIRE MINING COMPANY567excluding superintendents,mine foremen,section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity,all other supervisory employees,and "guards" or"watchmen,"constitute a unit appropriate for collective bargaining,within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case,and pursuant to Section 10 (c). of the Na-tionalLaborRelationsAct, the National LaborRelations Boardhereby orders that the Empire Mining Company, Mannington.,Christian County, Kentucky,its officers,agents, successors,and assignsshall :1.Cease and desist from :(a) In any manner interfering with, restraining,or coercing itsemployees in the exercise of their rights to self-organization,to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Mine Workers of Amer-ica,District#23, affiliated with the Congress of Industrial Organi.zations, or any other labor organization of its employees,or encour-aging membership in Progressive Mine Workers of America, District#5, affiliated with the American Federation of Labor, or any otherlabor organization of its employees,by discharging or refusing toreinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment or any term orcondition of their employment;(c),Dominating or interfering with the administration of theIndependent Miners Union,or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the represent-ative of any of its employees for the purposes of dealing with therespondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment, or other conditions of employment;2.Take the following affirmative action which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of its em-ployees for the purpose of collective bargaining with the respondentin respect to rates of pay, wages,hours of employment, and other247384-40-vol. 17-37 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms or conditions of employment, and completely disestablish theIndependent Miners Union as such representative;(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive days or for the period until the Board issues its certification inCase No. R-1602 whichever period proves to be of shorter duration,stating (1) that the respondent will cease and desist as aforesaid,(2) and that the respondent will take the affirmative action as afore-said ; these notices shall contain the substance of the Order, but neednot be in the exact language thereof;(c)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith the Empire Mining Company, Mannington, Christian County,Kentucky, an election by secret ballot shall be conducted withinthirty (30) days from the date of this Direction under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among all persons employed as production employees in thepit mine and the strip mine near Mannington, Kentucky, of EmpireMining Company, Mannington, Christian County, Kentucky, on thepay roll of the respondent 1 week preceding the issuance of thisDirection of Election, but excluding superintendents, mine foremen,section foremen, room bosses, face bosses, top bosses, entry bosses,electricians in a supervisory capacity, all other supervisory employees,and "guards" or "watchmen," to determine whether they desire to berepresented by United Mine Workers of America, District #23,affiliated with the Congress of Industrial Organizations, or ProgressiveMine Workers of America, District #5, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.